Citation Nr: 0732536	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to February 26, 2004 
for a 70 percent disability evaluation for bilateral thermal 
photic foveal damage.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from December 1988 
to April 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  The veteran filed a claim for entitlement to an increased 
evaluation for bilateral thermal photic foveal damage (eye 
disorder) on February 26, 2004.

2.  The evidence of record does not demonstrate a factually 
ascertainable increase in an eye disorder within the one-year 
period preceding February 26, 2004.


CONCLUSION OF LAW

The criteria for an effective date prior to February 26, 2004 
for an eye disorder have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
effective date prior to February 26, 2004 for a 70 percent 
evaluation for his eye disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to a post-remand re-adjudication of the 
veteran's claim, a February 2007 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The letter also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  The veteran's 
service medical records, VA medical treatment records, VA 
examination reports, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  An exception to the general rule applies where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of the claim for increased compensation.  
38 C.F.R. § 3.400(o)(2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The question of when an increase 
in disability is factually ascertainable is based on the 
evidence in the veteran's claims folder.  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

In a February 1993 rating decision, the RO granted service 
connection for an eye disorder, and assigned a 10 percent 
evaluation, effective May 1, 1992.  In a July 1995 rating 
decision, the RO assigned a 30 percent evaluation, effective 
May 1, 1992.  On July 24, 2000, the veteran filed a claim for 
entitlement to an increased evaluation.  In an October 2000 
rating decision, the RO denied the claim.  In March 2001, the 
veteran filed a notice of disagreement regarding the 
disability evaluation, but the RO did not issue a statement 
of the case (SOC).  

On February 26, 2004, the veteran filed another claim for 
entitlement to an increased evaluation for his eye disorder.  
By a June 2004 rating decision, the RO assigned a 70 percent 
evaluation, effective February 26, 2004.  The veteran 
appealed the effective date.  In an October 2006 decision, 
the Board remanded the issue of entitlement to an earlier 
effective date as intertwined with the issue of entitlement 
to an increased evaluation, which had been left open by the 
RO's failure to issue a statement of the case after the 
veteran's March 2001 notice of disagreement.  In March 2007, 
the RO issued a SOC regarding the issue of entitlement to an 
increased evaluation.  The veteran did not perfect an appeal 
of that issue.

Here, the date of the receipt of the veteran's claim for an 
increased evaluation was February 26, 2004.  The date that 
entitlement arose was either March 29, 2004, the date of the 
private visual examination, or May 26, 2004, the date of the 
VA visual examination.  Accordingly, the later of the date of 
claim and the date of entitlement was either in March or May 
2004.  Accordingly, under the general rule, an effective date 
prior to February 26, 2004 is not warranted.

An effective date prior to February 26, 2004, therefore, is 
permissible only under the exception in 38 C.F.R. 
§ 3.400(o)(2).  To obtain an earlier effective date under the 
exception, the evidence must demonstrate a factually 
ascertainable increase in the eye disorder to a 70 percent 
evaluation, in the period from February 26, 2003 to February 
26, 2004.  But there is no medical evidence of record during 
this time period.  Accordingly, an effective date prior to 
February 26, 2004 is not warranted.

The Board notes that by assigning an effective date of 
February 26, 2004, rather than assigning the date that 
entitlement arose in March or May 2004, the RO has assigned 
an effective date that benefited the veteran beyond the 
technical requirements of the law.  See Williams v. Gober, 10 
Vet. App. 447, 452 (1997).

The veteran claims that he is entitled to an earlier 
effective date because his VA examinations were all conducted 
erroneously.  A November 1986 VA Memorandum indicated that 
examinations for rating purposes should assess the veteran's 
central visual acuity, recorded for both distance and near, 
without and without best optical correction.  Although it 
isn't clear how application of this memorandum would result 
in an earlier effective date, the Board also notes that the 
2000 and 2004 VA visual examinations appear to have complied 
with the memorandum.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date prior to February 26, 2004 for a 70 percent 
evaluation for an eye disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


